Title: Virginia Delegates to Thomas Jefferson, [ca. 10 April] 1781
From: Virginia Delegates
To: Jefferson, Thomas


[ca. 10 April 1781]
with no Difficulty in arbitrating [the dis]pute, as he admitted the Facts state[d as] agreed between you; and acquiesced in the Gentleman proposed, but contrary to our Expectation we received a Letter from him a Copy of which is enclosed and also our answer to it. You [will] see by these Letters the Turn this [af]fair has taken; and we must wait your further Instructions. Mr. Nathan urges that he may be indulged in the Choice of Merchants to arbitrate th[e dis]pute; if you approve of his Req[uest] you will be pleased to signify your pleasure.
Your favour of the 26th. of [March] came to hand yesterday. We shall attend to what you have mention’d therein respecting Col. Davis, and give you as speedy an Answer as possible
[a] Packet had arrived at New York from England, bringing Advice of the Sailing of the French Fleet for America. It is very probable the Acct. is true.
We have the Honour to be, with very great Respect Your Excellency’s Most obedient Servants.
James Madison Junr.
